Exhibit 10.4.1


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SECOND AMENDMENT TO THE LICENSE AGREEMENT


This Second Amendment (“Second Amendment”), effective as of November 7, 2016,
between Acceleron Pharma Inc., having its principal place of business at 128
Sidney Street, Cambridge, MA 02139 (“Licensee”) and Beth Israel Deaconess
Medical Center, having its principal place of business at 330 Brookline Avenue,
Boston, MA 02215 (the “BIDMC”) amends the License Agreement between BIDMC and
Licensee, dated June 21, 2012 as amended on October 6, 2015 (the “Agreement”).
Together BIDMC and Licensee are the “Parties” and each is a “Party”.


WHEREAS, the first milestone in Section 4.3 of the Agreement regarding the
enrollment of a patient in the first clinical trial initiated after the
Effective Date with an ALK1 Product for a Patented Use (the “First Milestone”)
was previously achieved; and


WHEREAS, the Parties now desire to amend the milestone payment provisions in
Section 4.3 of the Agreement.


NOW THEREFORE, in accordance with Section 13.3 of the Agreement, the Parties
hereby agree to amend the Agreement as follows:


1.
Section 4.3 of the Agreement is deleted in its entirety and replaced with the
following:



"4.3    Milestone Payments. In addition to the payments set forth in Sections
4.1 and 4.2 above, Licensee shall pay BIDMC non-refundable milestone payments
pursuant to the schedule indicated below. Payments will only be due in respect
of the first achievement of the milestone events below for each Patented Product
or, as applicable, for an ALK1 Product for a Patented Use. Each such milestone
payment shall be payable only one time per Patented Product or, as applicable,
per ALK1 Product, and shall not be creditable against any royalties due in the
same year.


Pre-Market Milestones
Payments
Due Date
 
 
 
Enrollment of first patient in the first clinical trial (Clinical Trials.gov
Identifier: NCT01727336) initiated after the Effective Date with an ALK1 Product
for a Patented Use:
$[***]
November 15, 2015 (Paid October 29, 2015)
 
 
 
Enrollment of first patient in the first Phase 3 Clinical Trial with an ALK1
Product for a Patented Use:
$[***]
(1)
 
 
 
Post-Market Milestones
Payments
Due Date
 
 
 
First commercial sale of a Patented Product:
$[***]
(2)



(1)
The first $[***] of the milestone shall be due within forty-five (45) days after
the date of achievement of the milestone by Licensee, a Licensee Affiliate or a
Sublicensee, and the remaining $[***] of the milestone shall be due within
forty-five (45) days after the one-year anniversary of achievement of the
milestone by Licensee, a Licensee Affiliate or a Sublicensee.

(2)
Payment shall be due within forty-five (45) days after the date of achievement
by Licensee, a Licensee Affiliate or a Sublicensee of the milestone."





Page 1 of 1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


All other provisions of the Agreement shall remain unaltered and be given full
force and effect. Capitalized terms used herein but not defined shall have the
meanings ascribed to such terms in the Agreement.


IN WITNESS WHEREOF, the Parties hereto by their duly authorized representatives
have executed this Second Amendment effective as of the date first above
written.
ACCELERON PHARMA INC.
 
BETH ISRAEL DEACONESS MEDICAL CENTER
 
 
 
BY: /s/John Knopf, Ph.D.    
       Name: John Knopf, Ph.D.


TITLE: CEO                               


DATE: 11/15/16                          
 
BY: /s/Vikas P. Sukhatme, M.D., Sc.D.    
       Name: Vikas P. Sukhatme, M.D., Sc.D.


TITLE: Chief Academic Officer    


DATE: November 7, 2016    



Page 2 of 2